                Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 1 of 16 PAGEID #: 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Ohio                                                        7/26/21

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.   3:21MJ278
 711 West Wenger Road, Apartment 217, Englewood,                             )
                  Ohio 45322                                                 )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A

located in the             Southern               District of                    Ohio                   , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. §§ 841(a)(1) and                Possession with Intent to Distribute Methamphetamine and Fentanyl and
        846                                       Conspiracy to Commit the Same

          The application is based on these facts:
        See attached Affidavit of David M. Ashley

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                      ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                                   Digitally signed by DAVID ASHLEY
                                                                            DAVID ASHLEY                           Date: 2021.07.26 16:27:17 -04'00'
                                                                                                       Applicant’s signature

                                                                                                  SA David M. Ashley, DEA
                                                                                                       Printed name and title

Attested to by
             y the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
   FaceTime                                           (specify reliable electronic means).


Date:        7/26/21
                                                                                                         Judge’s signature

City and state:                                                                      Hon. Sharon L. Ovington, U.S. Magistrate Judge
                                                                                                       Printed name and title
 Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 2 of 16 PAGEID #: 2


                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 IN THE MATTER OF THE SEARCH OF: 711
 West Wenger Rd.Apartment 217, Englewood,        Case No. ____________________
                                                              3:21MJ278
 Ohio 45322


                        AFFIDAVIT IN SUPPORT OF AN
                      APPLICATION UNDER RULE 41 FOR
                      A WARRANT TO SEARCH AND SEIZE


David M. Ashley, a Special Agent (SA) of the Drug Enforcement Administration (DEA),
United States Department of Justice (“hereinafter referred to as the Affiant”), being duly
sworn, deposes as follows:


                                   INTRODUCTION


1. I am an "Investigative or Law Enforcement Officer" of the United States Drug
   Enforcement Administration within the meaning of Title 21, United States Code,
   Section 878. As such, I am an officer of the United States who is empowered by law
   to conduct investigations of and to make arrests for offenses enumerated in Title 21,
   United States Code, Section 878.


2. I have been employed as a Special Agent by the United States Department of Justice,
   DEA, since August 2009. I am currently assigned to the DEA Dayton Resident Office
   (DRO). In 2009, I reported to DEA Basic Agent Training in Quantico, Virginia. In
   August 2009, I completed the 19 week Basic Agent Training Academy at the DEA
   Justice Training Center in Quantico, Virginia. While attending Basic Agent Training,
   I received instruction on topics including narcotics identification, surveillance
   techniques, methods of operation of narcotics traffickers, law, evidence handling,
   undercover operations, current trends/patterns involving the distribution of narcotics,
   as well as other areas of drug enforcement.



3. During my career with the DEA, I have participated in multiple controlled substances
                                            1
 Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 3 of 16 PAGEID #: 3


   investigations, involving marijuana, cocaine, heroin, methamphetamine, fentanyl, and
   prohibited pharmaceuticals. I have investigated financial crimes to include; money
   laundering, structuring habits, and bulk cash smuggling. I have interviewed numerous
   subjects/defendants involved in and/or arrested for drug violations and I have
   participated in several joint interagency federal and state investigations. Additionally,
   I have supervised the use of confidential sources; conducted physical surveillance; and
   monitored/reviewed recorded conversations of drug traffickers. I have participated in
   multiple Title III investigations by monitoring lines, supervising monitors, and
   conducting surveillance to substantiate the Title III interceptions. During the course of
   these interceptions, I have become familiar with coded terminology utilized by drug
   trafficking organizations to disguise their illegal activities and the manner in which
   they conduct these illegal activities. Through my training and experience, including
   on-the-job discussions with other law enforcement agents and cooperating suspects, I
   am familiar with the activities of drug smugglers and drug trafficking distribution
   networks including the use of communication facilities such as the United States Post
   Office and FedEx to ship both narcotics and United States Currency associated with
   the narcotics trafficking activities. During the conduct of my official duties, I have
   authored various affidavits to include, but not limited to: search warrants and criminal
   complaints.


4. I am participating in an investigation conducted by agents of the Drug Enforcement
   Administration (DEA) and other agencies, into drug distribution activities of Justus
   RUBY and others, in Dayton, Ohio and its surrounding communities. I am familiar
   with the facts and circumstances described herein and make this affidavit based upon
   personal knowledge derived from my participation in this investigation, conclusions I
   have reached based on my training and experience, and upon information I believe to
   be reliable from the following sources:
       A. Physical surveillance conducted by federal and local law enforcement agents,
          the details of which have been reported to me either directly or indirectly;

       B. Information developed from undercover investigators and cooperating sources;

       C. Public records;

       D. Controlled purchases of methamphetamine by undercover officers; and
                                             2
 Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 4 of 16 PAGEID #: 4



         E. Recovery of physical evidence.

5. This affidavit is intended to show that there is sufficient probable cause for the above-
    described search warrant for 711 West Wenger Rd, Apartment 217, Englewood,
    Ohio 45322., (“TARGET RESIDENCE”), and does not purport to set forthall of my
    knowledge of, or investigation into, this matter. The facts and information in this
    affidavit are based on my personal knowledge, my training, and my experience.


                         FACTS SUPPORTING PROBABLE CAUSE


6. The United States, and the Drug Enforcement Administration (DEA) is conducting a
    criminal investigation of Justus RUBY and any other co-conspirators known and
    unknown regarding possible violations of 21 U.S.C. §§ 841(a)(1) and 846 (possession
    with intent to distribute methamphetamine and fentanyl and conspiracy to commit the
    same).


7. In September 2020, a DEA confidential source (hereafter referred to as CS 1) provided
    information to investigators stating a friend provided him/her a phone number
    associated with Robert WALKER (WALKER), stating it is used by an individual
    identified as “Rob”. The CS further stated his/her friend indicated Rob can sell
    methamphetamine or “meth”.


8. On October 22, 2020, the CS, as witnessed by law enforcement conducted a series of
    text messages and calls to and from WALKER. The purpose of the communications
    were to establish a controlled purchase of approximately three ounces of meth for the
    negotiated price of approximately $1,600.00.


9. During the telephonic communications, WALKER indicated numerous times that the
    CS and task force officer, acting in an undercover capacity (UC1) needed to pick



1 The CS previously cooperated for judicial consideration in his/her unrelated judicial case. The CS has
provided information that has been reliable and corroborated through investigative efforts. The CS’s
criminal history includes: driving under the influence and obstructing official business, domestic violence
and assault, possession and trafficking of narcotics, and money laundering.
                                                     3
    Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 5 of 16 PAGEID #: 5


      WALKER up and take him to his source of supply (SOS). As a result, investigators
      canceled the attempted controlled purchase on that date. Subsequently on the same
      date, UC1 established telephonic communication with WALKER.


10. On October 23, 2020, UC1 re-established telephone communications with WALKER.
      During said conversations, WALKER again indicated he needed to be picked up to
      meet with the SOS. During the communications, WALKER advised he wanted paid
      for his part of the deal. As a result, UC1 negotiated a meeting between WALKER,
      UC1, and another task force officer, acting in an undercover capacity (UC2) near
      WALKER's apartment complex at 124 Chestnut St., Englewood, Ohio.


11. On October 23, 2020, UC1 and UC2 met with the person named Robert WALKER.
      During the meeting, WALKER provided UC1 phone number, 937-607-7477, stating it
      belonged to, "Jose". Soon after, telephonic communications were established between
      UC1 and the user of 937-607-7477. On October 23, November 10, November 20, and
      twice on December 29, 2020, undercover agents purchased methamphetamine and
      during each instance, the undercover agents have negotiated with user of phone number
      937-607-7477. Of relevance for the instant warrant, methamphetamine was purchased
      from Justus RUBY on January 29, 2021.


12. On January 29, 2021, UC1 established telephonic communications with 937-607-7477.
      On this date, UC1 purchased methamphetamine from Justus RUBY. During early
      surveillance, investigators observed RUBY, wearing dark jeans and a purple hoodie,
      exit his apartment at 711 W. Wenger Rd., #217, Englewood, Ohio 2 (TARGET
      RESIDENCE). RUBY entered a white Chevrolet Equinox, North Carolina license
      plate, HEW2793, registered to Avis Budget Rental, and depart.                 A subsequent
      Administrative Subpoena to Avis revealed RUBY as the renter of the Equinox on this
      date. Surveillance was maintained on RUBY and the Equinox as it traveled to the
      apartments of Kensington Square Apartments, 700 Keswick Cir. Trotwood, Ohio.
      Prior to arriving at Kensington Square, telephonic contact was made between RUBY
      and UC1, wherein, RUBY told UC1 he was grabbing the, “Shit” for UC1. In the

2
 A prior administrative subpoena indicated that RUBY resided at 711 W. Wenger Rd., #217, Englewood,
Ohio.
                                                 4
 Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 6 of 16 PAGEID #: 6


   aforementioned apartment complex, investigators observed RUBY stop and park in a
   small lot on the southwest side of the Kensington Square Apartments. At the
   Kensington Square Apartments, it is unclear to investigators if RUBY had exited
   the Equinox. The area where RUBY was parked was later determined to be in the
   immediate area of 715 Hallworth Place, Trotwood, Ohio.


13. Subsequently on the same date, RUBY departed the area of 715 Hallworth Place,
   Trotwood, Ohio and surveillance observed the Equinox meet car door to door with UC1
   and another law enforcement officer, acting in a undercover capacity (UC3), in the area
   of 101 W. Worley Ave., Trotwood, Ohio. Per UC1, it was at that time, the driver of
   the Equinox proceeded to exchange the negotiated three ounces of suspected
   methamphetamine in an exchange for $1,400.00. Per UC1, during the exchange, he/she
   did not positively identify RUBY as the driver of the Equinox; however, UC1 observed
   the driver as a black male wearing a purple hoodie. Following the transaction,
   surveillance lost visual of the Equinox for a short time before reestablishing visual back
   at RUBY’s apartment, TARGET RESIDENCE.                  At the apartment, investigators
   observed RUBY wearing the previously mentioned purple hoodie, exit the Equinox
   and enter his apartment building through the south side communal door.


14. On the same date, the suspected meth was transported to the Dayton Resident Office
   where it field tested presumptive positive for meth and was subsequently submitted to
   the Northcentral Laboratory for analysis and storage.


15. On May 17, 2021, UC1 re-established telephonic communications, via text, with 937-
   607-7477, for the purpose of establishing a future purchase of meth.


16. On May 27, 2021, law enforcement with the assistance federal search warrant
   authorized GPS location data for 937-607-7477, conducted surveillance.                 At
   approximately 10:14 a.m., the GPS location data placed 937-607-7477 in the area of
   Kensington Square Apartments, 700 Keswick Cir. Trotwood, Ohio, with an
   approximate radius of 1,058 m. Prior to that GPS update, the GPS location data placed
   937-607-7477 during the early morning hours in the area of RUBY’s apartment,


                                             5
    Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 7 of 16 PAGEID #: 7


      TARGET RESIDENCE at varying ranges including, but not limited to: 443 m., 653
      m., 719 m., and 593 m.


17. Law enforcement established surveillance on the Kensington Square Apartments
      situated on the southwest side of the complex.           Subsequently, law enforcement
      observed RUBY and a second individual, who appeared to be WARFIELD 3, wearing
      a yellow over black jacket, exit apartment #715 and depart in a black Ford Edge, Ohio
      license plate, JJF8641, registered to PV Holdings Corp. The apartment address is 715
      Hallworth Pl., Trotwood, Ohio. A subsequent Administrative Subpoena to PV
      Holdings Corp. revealed RUBY as the renter for the Edge. On the same date, during
      an ongoing text messages between UC1 and the user of 937-607-7477, the user told
      UC1, “Jus cum tomorrow my bro gone get u right”.                Your Affiant knows the
      conversation was in regard to purchasing meth. Additionally, based on the surveillance
      observations and data gleaned from the GPS locates for 937-607-7477, your Affiant
      believed RUBY to possess the target phone on that date.


18. On May 28, 2021, UC1 continued to negotiate the meth purchase with the user of 937-
      607-7477. During a series of conversations via text, UC1 told the user of 937-607-
      7477 that he/she wanted some, “Cream”, which is coded language for meth. UC1
      further advised he/she possessed, “1500”. The user of 937-607-7477 later affirmed,
      stating, “Yea come on”. Soon after, law enforcement received a GPS locate for 937-
      607-7477 in the area of Kensington Square Apartments, 700 Keswick Cir., Trotwood,
      Ohio, with an approximate radius of 961 m.            Based on the GPS location data,
      investigators established surveillance on 715 Hallworth Place, Trotwood, Ohio.
      During a series of exchanged telephonic communications, the user of 937-607-7477
      continued to direct UC1 where to travel in order to conduct the meth purchase.
      Subsequently, investigators observed two black males, one wearing the same yellow
      over black jacket, mentioned in the previous paragraph, exit the 715 Hallworth Place,
      Trotwood, Ohio and enter a black Jeep Grand Cherokee. Surveillance was lost on the
      Cherokee soon after it departed the 715 Hallworth Place, Trotwood, Ohio. A few
      minutes later, a black Jeep with two black males met with UC1 in an area just north of

3
 During the investigation of RUBY and others, law enforcement has purchased methamphetamine from
Warfield. This controlled drug purchase occurred on October 23, 2020.
                                                 6
 Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 8 of 16 PAGEID #: 8


   the intersection of Wolf Creek Pike on Seybold Rd., Trotwood, Ohio and exchanged
   approximately three ounces of meth for $1,500.00. During the meet, UC1 observed
   what he/she believed to be a North Carolina license plate on the Jeep. According to
   UC1, he/she observed the passenger wearing a yellow and black shirt. Surveillance
   again was lost on the Jeep following the exchange. The conversations in this paragraph
   are not all inclusive nor verbatim.


19. Subsequently, the suspected meth was transported to the Dayton Resident Office where
   the item field tested presumptive positive for meth and were subsequently submitted to
   the Northcentral Laboratory for analysis and storage.


20. On June 8, 2021, law enforcement conducted surveillance at 715 Hallworth Place,
   Trotwood, Ohio. During surveillance, law enforcement observed a black male, with a
   black t-shirt and a left forearm black tattoo, later identified on June 9, 2021 as J'Juan
   BAILEY, via an Ohio driver's license photo, exit 715 Hallworth Place, Trotwood, Ohio
   and enter a gray Toyota, Florida license plate, KCKR83, registered to EAN Holdings
   LLC. Law enforcement contacted EAN Holdings LLC, Law Enforcement Relations,
   requesting the renter information for the Toyota. EAN Holdings identified BAILEY
   of 5958 Leafridge Ln., Columbus, Ohio as the renter of the Toyota.

21. Additionally, law enforcement identified BAILEY's Ohio driver's license number as
   TY686713. Using the driver's license number, law enforcement located a driver's
   license photo of BAILEY which law enforcement associated with the driver of the
   Toyota, mentioned in in the previous paragraph. On the same date, law enforcement
   contacted EAN Holding LLC, Law Enforcement Relations, requesting all vehicle
   rental information for BAILEY from May 1, 2021 to June 6, 2021. EAN Holdings
   indicated BAILEY had rented a black Jeep Cherokee, North Carolina License plate,
   JAS4029, from May 14, 2021 to June 2, 2021.             This would coincide with law
   enforcement observations during the drug transaction on May 28, 2021 that a black
   Jeep with possible North Carolina license plate sold UC1 meth.


22. On July 14, 2021, at approximately 10:19 a.m., law enforcement received a GPS locate
   for 937-607-7477, indicating the phone was in the area of RUBY’s apartment,
                                            7
 Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 9 of 16 PAGEID #: 9


   TARGET RESIDENCE, with an approximate radius of 593 m. Based on that, law
   enforcement established surveillance on the apartment. Parked in the lot was a black
   2021 Chevrolet Malibu, Ohio license plate, JHR1471, registered to PV Holdings. A
   subsequent Administrative Subpoena submitted to Avis Budget/PV Holdings revealed
   RUBY as the renter for the Malibu. Shortly after, law enforcement observed RUBY
   wearing a white t-shirt, gray pants, and a black do-rag head covering exit the south side
   entrance of his apartment, enter the Malibu, and depart. Surveillance was maintained
   on RUBY as he traveled to 715 Hallworth Place, Trotwood, Ohio. At approximately
   11:05 a.m., law enforcement observed RUBY back into a spot near the front door of
   the 715 Hallworth Place, Trotwood, Ohio, exit the Malibu, and enter 715 Hallworth
   Place, Trotwood, Ohio. A few minutes later, law enforcement observed RUBY exit
   715 Hallworth Place, Trotwood, Ohio and depart in the Malibu. The Malibu traveled
   west on Shiloh Springs Rd. and then south on Seybold Rd., Trotwood, Ohio. Your
   Affiant observed the Malibu on the side of the road facing northbound. The Malibu
   was parked beside a light-colored SUV with an Indiana license plate, driven by an
   unknown white male, facing southbound. Your Affiant observed the plate to be
   NJB983; however, a law enforcement database check from the plate returned negative
   for a registered owner.      Investigators surmise your affiant misread the plate.
   Additionally, your Affiant observed, a south facing blue Chevrolet Cobalt with Indiana
   license plate, 669DFO, on the southbound berm, driven by a white female with three
   other occupants in the vehicle.


23. Immediately, your Affiant observed the Malibu depart from the SUV then turn around
   and go south bound on Seybold Rd. The light-colored SUV turned around northbound
   and departed the area. Surveillance was not maintained on the light colored SUV.
   Investigators then observed the black Malibu park in the middle of the roadway beside
   the blue Cobalt. Based on your Affiant’s training and experience, the nature of the case,
   and prior dealings with RUBY, your affiant believes that he was observing car-to-car
   drug transactions.


24. Your affiant continued to Wolf Creek Pike and turned around then headed back
   northbound on Seybold Rd. At or around that time, your affiant observed the blue
   Cobalt still parked on the side of the street and the Impala had departed the area. Your
                                              8
Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 10 of 16 PAGEID #: 10


    affiant continued to Shiloh Springs Rd. and waited for the Cobalt to return northbound.
    A short time later, your affiant observed the Cobalt drive west on Shiloh Springs and
    surveillance was initiated on the Cobalt at that time. Simultaneously, law enforcement
    re-established surveillance on the Malibu as it traveled east on Shiloh Springs Rd. Law
    enforcement maintained surveillance on the Malibu as it returned to the 715 Hallworth
    Place, Trotwood, Ohio. A few minutes later, law enforcement observed RUBY exit
    the Malibu and enter 715 Hallworth Place, Trotwood, Ohio.              At that time, law
    enforcement terminated surveillance at the 715 Hallworth Place, Trotwood, Ohio to
    assist law enforcement in surveilling the Cobalt.

25. On the same date, pursuant to your Affiant’s observations wherein, the Malibu
    conducted two brief vehicle car to car meets, your Affiant contacted Ohio State
    Highway Patrol (OSHP) Trooper Jerrod White, who was on patrol in the area of
    highway 70, requesting assistance on a traffic stop of the Cobalt. According to your
    affiant, the request to traffic stop the Cobalt was derived from your Affiant’s training
    and experience wherein the brief door to door meets can often be associated with drug
    transactions. At approximately 11:50 a.m., Trooper White conducted a traffic stop on
    the Cobalt in the area of mile marker 3, highway 70, near New Westville, Ohio. During
    the traffic stop, Troopers White and Kyle Pohlabal, who had arrived to support Trooper
    White, removed four occupants from the vehicle and verbally advised said occupants
    of their Miranda rights. Subsequently, the front passenger of the Cobalt, admitted to
    possessing a, “Ball of Fetty” in her underwear. Based on training and experience, your
    Affiant knows the term, “Ball” is used to describe an eighth of an ounce and, “Fetty”
    is short for fentanyl. The front seat passenger further indicated that they had purchased
    the suspected fentanyl for $200.00, from a black male, known as Jose. At that time,
    the front seat passenger willingly transferred the suspected fentanyl to investigators.

26. Additionally, the driver of the Cobalt indicated they had met with a black male
    identified as Jose 4, wearing a black do-rag, driving a black car. The driver further
    stated Jose provided his phone number of 937-607-7477 to the driver during the meet.
    At that time, the driver consented to law enforcement to review the contents of her


4
 On October 23, 2020, UC1 and UC2 met with the person named Robert WALKER. During the meeting,
WALKER provided UC1 phone number, 937-607-7477, stating it belonged to, "Jose".
                                               9
Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 11 of 16 PAGEID #: 11


   phone. Law enforcement observed a contact in her phone identified as, “Jose D Town”
   associated with 937-607-7477. Both the driver and front seat passenger advised the
   deal with “Jose” was set up before they left Indiana. They did not provide more
   information as to who set up the deal.

27. Following the encounter, all four occupants were released pending further
   investigation. The suspected fentanyl was transported to the Dayton Resident Office
   where it field tested presumptive positive for fentanyl and was later submitted to the
   Northcentral Laboratory for storage and analysis.

28. On July 26, 2021, UC1 placed a series of recorded phone calls and text messages
   to/from Justus RUBY who was utilizing 937-607-7477. UC1 and RUBY in a coded
   conversation agreed to meet later that day for the purpose of UC1 buying $1,500 of
   methamphetamine. Shortly thereafter, DEA surveillance observed Justus RUBY leave
   the TARGET RESIDENCE, enter a vehicle and depart the area. The vehicle was
   stopped for window tint violation, and it was found RUBY was in possession of the
   target telephone, 937-607-7477, and with a key that was later proven to open the
   apartment, 715 Hallworth Place, Trotwood, Ohio. During the vehicle stop, RUBY was
   provided his Miranda warnings by law enforcement. RUBY waived his Miranda rights
   and agreed to answer questions of investigators. RUBY stated that he had a key to 715
   Hallworth Place, Trotwood and he would frequent there for social reasons. RUBY
   provided investigators with the key to the apartment at 715 Hallworth Place, Trotwood,
   Ohio.

29. On July 26, 2021, DEA Dayton Resident Office executed a federally authorized search
   warrant on 715 Hallworth Place, Trotwood, Ohio. In the apartment, law enforcement
   located a cloth bag with a digital scale and an empty bag with residue under the sink of
   the first-floor bathroom. Law enforcement also located multiple bags of suspected
   methamphetamine in the kitchen. Several of these bags were prepackaged as if for
   individual sale. A later field test of the suspected methamphetamine resulted in a
   positive presumptive field test. Investigators located a handgun in the master bedroom
   upstairs.



                                            10
Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 12 of 16 PAGEID #: 12


30. Later on July 26, 2021, Law enforcement interviewed Justus RUBY and again advised
   him of his Miranda warnings. RUBY stated that he was willing to answer questions
   without an attorney present. Further, RUBY stated that he lived at the TARGET
   RESIDENCE. RUBY stated that there was a handgun located in the master bedroom.
   Law enforcement further noted that the RUBY was in possession of target telephone,
   937-607-7477, and it was in good operation. This is the same phone that UC1 had
   contacted on July 26, 2021, for the purpose of organizing a narcotics purchase.


31. In summation, your Affiant believes the TARGET RESIDENCE is being utilized to
   house illegal substances, drug proceeds, and criminal documents. On July 14, 2021,
   Justus RUBY was observed by law enforcement leave the TARGET RESIDENCE for
   the purpose of conducting narcotics transactions. And, on January 29, 2021 RUBY was
   observed arriving at the TARGET RESIDENCE shortly after distributing controlled
   substances to UC1. These UC purchases are referenced above in this affidavit. As
   such, your Affiant believes based on training and experience that RUBY and other co-
   conspirators utilize the TARGET RESIDENCE to house illegal substances and drug
   proceeds.

32. Your Affiant knows based on training and experience in drug investigations that
   traffickers often maintain in their residences and other locations from which they
   conduct their drug trafficking activity, controlled substances, books, records, receipts,
   notes, ledgers, and other papers relating to the procurement, distribution, storage and
   transportation of controlled substances to include records showing the phone numbers
   and/or pager numbers of suppliers or customers, and other criminal associates. They
   frequently maintain receipts such as credit card billings, telephone bills and toll records,
   parking stubs, hotel reservations/records, airline tickets, gas receipts and various notes.
   They possess items used to package controlled substances. It is also common for these
   drug traffickers to maintain electronic devices, to include but not limited to, mobile
   telephones, computers, paging devices, answering machines, police scanners and
   money counters to facilitate their criminal activity. These items are commonly
   maintained in locations to which drug traffickers have frequent and ready access, i.e.
   homes, apartments, businesses and automobiles.


                                             11
Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 13 of 16 PAGEID #: 13


33. It is common for drug traffickers to conceal narcotics, narcotics records, narcotics
   proceeds and other related items described above within their businesses, residences,
   and automobiles; with their criminal associates; or with other trusted individuals in
   order to conceal such items from law enforcement authorities.

34. Persons engaging in drug trafficking commonly conceal large amounts of currency,
   financial instruments, precious metals and other items of value. It is common for drug
   traffickers to purchase items costing over ten thousand dollars. In doing so, traffickers
   will often violate federal structuring laws (Title 31, U.S.C. Sections 5324) by obtaining
   several cashier’s checks and/or money orders in small increments from several
   institutions. Traffickers often utilize agents or “smurfs” to purchase these checks or
   money orders, the purchase of which generates receipts. The proceeds of drug
   transactions, and evidence of financial transactions relating to the obtaining,
   transferring, secreting or spending of large sums of money gained through engaging in
   narcotics activities is often found in the trafficker’s residences, businesses, automobiles
   and other locations maintained for the purpose of concealing their activities.

35. Your Affiant knows that narcotics traffickers often purchase and/or title assets and open
   accounts, such as utility accounts, in fictitious names, aliases, or the names of relatives,
   associates, girlfriends or business entities to avoid detection of these assets and
   accounts by government agencies. Even though these assets and accounts are in names
   other than the traffickers’, the narcotics traffickers actually own and continue to use
   these assets and accounts and exercise dominion and control over them.

36. Persons engaged in drug trafficking often take or cause to be taken photographs and/or
   videotapes of themselves, associates, drug proceeds or property derived from the
   proceeds derived from the sale of controlled substances. Traffickers usually maintain
   these items in their possession.

37. Your Affiant is aware, based on my training and experience that drug dealers frequently
   maintain firearms and weapons to protect both the controlled substances and proceeds
   derived from their sales. Drug traffickers maintain firearms as a use of force, or threat
   of force, against rival drug dealers and/or delinquent customers.



                                             12
Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 14 of 16 PAGEID #: 14


38. Based upon the information contained in this affidavit, your Affiant believes that there
   is probable cause to believe Justus RUBY and others, known and unknown, are
   involved in a conspiracy to distribute controlled substances, in violation of 21 U.S.C.
   §§ 846 and 841(a)(1). Your Affiant asserts that there is probable cause to believe
   evidence of that violation, along with the fruits and/or instrumentalities of these
   offenses are located at the TARGET RESIDENCE.




                                          DAVID    ASHLEY Digitally    signed by DAVID ASHLEY
                                           _______________________________
                                                               Date: 2021.07.26 16:28:08 -04'00'

                                             David M. Ashley, Special Agent
                                             Drug Enforcement Administration


Subscribed and sworn to before me on this 26th day of July, 2021.




                                             _______________________________
                                             Honorable Sharon L. Ovington
                                             United States Magistrate Judge




                                            13
Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 15 of 16 PAGEID #: 15


                                Attachment A
       The place to be searched is 711 West Wenger Rd., $partment 217,
Englewood, Ohio. 711 West Wenger Rd., $partment 217 is a brown brick with
vinyl upstairs two story apartment. The entrance to #217 can be accessed from a
red south side locked communal door. There is a staircase inside the south
communal door that accesses apartment #217. The apartment is located north of
Wenger Road and is on the west side of the apartment complex. 711 W.
Wenger Rd #217, Englewood, Ohio 45322 is further depicted in the following
photograph.




                                         14
Case: 3:21-mj-00278-SLO Doc #: 1 Filed: 07/26/21 Page: 16 of 16 PAGEID #: 16


                                     ATTACHMENT B

                                PROPERTY TO BE SEIZED
        The items to be searched for and seized are evidence, contraband, fruits of crime,
and other items illegally possessed, as well as property designed for use, intended for use,
relating to violations of 21 U.S.C. §§ 846 and 841(a)(1), possession with intent to
distribute methamphetamine and fentanyl, including, but not limited to:

A.     Log books, records, payment receipts, notes, and/or customer lists, ledgers, and
       other papers or electronic records relating to the transportation, ordering,
       purchasing, processing, and distribution of controlled substances.

B.     Papers, tickets, notices, credit card receipts, travel schedules, travel receipts,
       passports, and/or records, and other items relating to domestic and foreign travel to
       obtain and distribute narcotics and narcotics proceeds, including, but not limited to
       airline receipts, vehicle rental receipts, credit card receipts, travel schedules, diaries,
       hotel receipts, truck logs, travel agency vouchers, notes, records of long distance
       telephone calls, e-mail and other correspondence.

C.     Address and/or telephone books and papers reflecting names, e-mail and physical
       addresses and/or telephone numbers of individuals, partnerships, or corporations
       involved in drug trafficking and money laundering.

D.     Financial records, financial statements, receipts, statements of accounts and related
       bank records, money, drafts, letters of credit, money orders and cashier’s checks
       receipts, passbooks, bank checks, escrow documents, and other items evidencing
       the obtaining, secreting, transfer, and/or concealment of assets and the obtaining,
       secreting, transferring, concealment, and/or expenditure of money.

E.     Electronic equipment such as surveillance video and related equipment, pagers,
       computers, electronic organizers, facsimile machines, cellular telephones, caller
       ID, telephone answering machines, police scanners and two-way radios, money
       counters.

F.     United States currency, precious metals, coins, bullion, jewelry, and financial
       instruments, including, but not limited to stocks and bonds.

G.     Photographs and/or photographic albums or video tapes and recordings of houses
       and other real estate, automobiles, and of other assets, persons, and/or controlled
       substances.

H.     Indicia of occupancy, residency, and/or ownership of the premises and vehicles
       including, but not limited to utility and telephone bills, canceled envelopes, keys,
       deeds, tax bills, titles, and vehicle registrations.

I.     Contraband, such as illegal drugs and other materials, paraphernalia and/or
       equipment and tools used in the drug trade, including heat sealing equipment.

J.     Firearms and ammunition.
                                              15
